UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6284


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL L. FRAZIER, a/k/a Mike,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:97-cr-00143-2)


Submitted:    July 15, 2009                 Decided:   July 29, 2009


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael L. Frazier, Appellant Pro Se.      John J. Frail, Monica
Kaminski   Schwartz,    Assistant   United    States  Attorneys,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael L. Frazier appeals the district court’s order

granting his motion for a reduction of sentence pursuant to 18

U.S.C.    § 3582(c)(2)          (2006).           Applying         Amendment        715    of    the

Guidelines, see U.S. Sentencing Guidelines Manual (“USSG”) App.

C   Supp.      Amend.     715,    the       district          court       reduced        Frazier’s

sentence by five months to 235 months of imprisonment.                                     Finding

no reversible error, we affirm.

               When     calculating         an    offense       level      for      a    defendant

responsible       for    more    than       one       type    of    controlled          substance,

Amendment 715 provides that the court should convert each of the

drugs to its marijuana equivalent, add the quantities, and then

look up the total in the Drug Quantity Table to obtain the

combined offense level.               USSG § 2D1.1, comment. (n.10(B) & (D)).

Utilizing this process, one gram of crack cocaine is equal to

twenty kilograms of marijuana, and one gram of powder cocaine is

equal to 200 grams of marijuana.                        Id. at (n.10(E)).                Amendment

715 instructs that, once a complete offense level is reached

using    the     equivalent      amount          of    marijuana         for   all      controlled

substances,       the    court    should          subtract         two    levels,       except    in

certain        circumstances          not    applicable            here.         See      id.     at

(n.10(D)(i)).

               After calculating the marijuana equivalency for each

drug     and     applying       the     two-level            reduction,        we       find    that

                                                  2
Frazier’s      amended     guideline          range    is   235   to    293     months    of

imprisonment.          Pursuant to USSG § 5G1.1(c), however, the amended

guideline range is reduced to 235 to 240 months because Frazier

was subject to a twenty-year statutory maximum sentence.

              Although Frazier argues on appeal that he was entitled

to    an    even   greater     reduction       in     sentence,    we    find    that    the

district court was not authorized to reduce the sentence below

235    months.         Pursuant    to    USSG       § 1B1.10(b)(2)(A),        p.s.,     “the

court      shall   not    reduce     the      defendant’s     term      of   imprisonment

under 18 U.S.C. § 3582(c)(2) and this policy statement to a term

that is less than the minimum of the amended guideline range.”

As we recently ruled, this limitation is jurisdictional.                           United

States v. Dunphy, 551 F.3d 247, 252 (4th Cir.), cert. denied,

129 S. Ct. 2401 (2009).

              Frazier nonetheless argues that his original sentence

was    “82    percent     of   the      low    end    of    the   guideline      range    as

calculated by the court,” and he is therefore entitled to a

lower sentence pursuant to § 1B1.10(b)(2)(B).                        We find, however,

that       Frazier’s     original       240-month       sentence       was    within     the

“guideline range applicable to [him] at the time of sentencing,”




                                               3
USSG        § 1B1.10(b)(2)(B),    and    thus   the   exception    set    forth    in

§ 1B1.10(b)(2)(B) does not apply. *

                  Accordingly,   we   affirm    the   district    court’s   order.

See United States v. Frazier, No. 2:97-cr-00143-2 (S.D. W. Va.

Jan. 14, 2009).             We dispense with oral argument because the

facts       and    legal   contentions   are    adequately   presented      in    the

materials         before   the   court   and    argument   would    not   aid     the

decisional process.

                                                                          AFFIRMED




        *
        Although the district court indicated that it was
departing downward from the guideline range “[b]ecause the plea
agreement and the statute preclude a sentencing exceeding 240
months,” we find that the “guideline range applicable to
[Frazier] at the time of sentencing” was capped by the statutory
maximum and was therefore 240 months pursuant to USSG § 5G1.1(a)
(providing that “[w]here the statutorily authorized maximum
sentence is less than the minimum of the applicable guideline
range, the statutorily authorized maximum shall be the guideline
sentence”).



                                          4